Citation Nr: 0722880	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  05-30 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral 
hammertoes.  

2.  Entitlement to an evaluation in excess of 10 percent for 
gastroesophageal reflux disease (GERD), on appeal from the 
initial determination.  

3.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia patella status post fracture of the right 
knee, on appeal from the initial determination.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1984 to June 
2000.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco Texas, that granted service connection for GERD and 
chondromalacia patella status post fracture of the right knee 
and denied service connection for bilateral hammertoes.  


FINDINGS OF FACT

1.  The veteran's bilateral hammertoes pre-existed his 
entrance into service and were not aggravated during service.  

2.  The veteran's GERD results in indigestion, but not in 
dysphagia or substernal arm or shoulder pain, and is not 
productive of considerable impairment of the veteran's 
health.

3.  The veteran's chondromalacia patella status post fracture 
of the right knee results in a range of motion of no less 
than 0 degrees of extension to 130 degrees of flexion, 
without discomfort.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral 
hammertoes have not been met.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1137, 1153 (West 2002); 38 C.F.R. § 3.303, 3.306 
(2006).  




2.  The criteria for an initial rating in excess of 10 
percent for service-connected GERD have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.114, Diagnostic Code 7346 (2006).

3.  The criteria for an initial rating in excess of 10 
percent for service-connected chondromalacia patella status 
post fracture of the right knee have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5014, 
5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the veteran was not provided VCAA notice as to 
assignment of disability ratings and effective dates.  
Because the initial decision was rendered after enactment of 
the VCAA, this lack of notice constitutes procedural error as 
to each of his claims, even though his claims for service 
connection for GERD and chondromalacia patella status post 
fracture of the right knee have been substantiated.  See 
Dalton v. Nicholson, 21 Vet. App. 112, 116 (2007).  

Even though VCAA notice was deficient, the rule of 
prejudicial error must be considered.  See Conway v. 
Principi, 353 F.3d 1369, 1375 (Fed. Cir. 2004); Overton v. 
Nicholson, 20 Vet. App. 427, 433 (2006).  In this case the 
defect in notice cannot result in prejudice to the veteran.  

With regard to disability ratings, the veteran, through his 
representative, demonstrated actual knowledge as to the 
rating of disabilities by statements dated in December 2005 
and February 2007 in which he argued specific provisions from 
38 C.F.R. Part 4, the Schedule for Rating Disabilities.  
Thus, no prejudice can result from notice defects as to his 
claim for higher ratings.  Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (no prejudice to the veteran 
results where defects in notice are cured by actual knowledge 
on the part of the veteran).  

Similarly, with regard to the substantiated claims, the RO 
has already assigned ratings from the first day after the 
date the veteran was separated from active service.  38 
U.S.C.A. § 5510(b)(1) dictates that this is the earliest 
possible date for grant of service connection and an initial 
rating.  Therefore no prejudice to the veteran can result 
from lack of notice as to assignment of effective dates 
because an earlier effective date would amount to grant of 
service connection prior to separation from service and is 
precluded by 38 U.S.C.A. § 5510(b)(1).  See Id. (the purpose 
of notice has not been frustrated when the benefit could not 
be awarded as a matter of law).  




Additionally, no prejudice to the veteran can result from 
lack of notice as to assignment of disability ratings and 
effective dates with respect to the veteran's claim for 
service connection for hammertoes.  As the Board is denying 
this claim, questions as to these downstream elements are 
moot.  

VA satisfied the remaining duty to notify by means of a 
letter dated in November 2004.  This letter was provided to 
the veteran prior to the initial adjudication by the RO in 
April 2005.  The veteran was informed of the requirements of 
a successful service connection claim, and of his and VA's 
respective duties in obtaining evidence.  He was asked to 
submit information and/or evidence, which would include that 
in his possession, to the RO.  The content and timing of this 
notice complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Service medical records are associated with the claims file, 
as are records and reports from a private physician treated 
the veteran during service.  All records for which the 
veteran sought VA assistance in obtaining, have been 
obtained.  An appropriate VA examination was afforded the 
veteran in December 2004.  The Board finds this examination 
to be sufficiently recent to decide the veteran's claims on 
appeal.  

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (2006); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

A June 1984 enlistment report of medical examination contains 
a notation that clinical evaluation showed the veteran to 
have bilateral hammertoes.  Therefore, the veteran's 
bilateral hammertoes were noted at acceptance into service 
and there is no presumption of soundness as to this 
condition.  The veteran's bilateral hammertoes preexisted his 
entrance into service.  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  If a preexisting 
disorder is noted upon entry into service, and the claimant 
brings a claim for service connection on the basis of 
aggravation under section 1153, the burden falls on the 
claimant to establish aggravation of the preexisting 
disorder.  Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. 
Cir. 2004).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
C.F.R. § 3.306(b).

In this case, the record does not demonstrate that the 
veteran's pre-existing hammertoes underwent an increase in 
severity during service.  Rather, the record shows that the 
veteran underwent surgical treatment of his hammertoes 
shortly after acceptance into service and did not 
subsequently seek treatment for this condition.   

Service medical records show that the veteran complained of 
toe pain in June 1984 and denied any trauma.  He again 
complained of pain of the second toe, on each foot, in 
November 1984.  In December 1984, he underwent bilateral 
hammer toe correction of both second toes.  The last entry 
showing complaint or treatment is from January 1985 which 
reported that the veteran's surgical incisions were properly 
healing.  

In a letter received in August 2005, the veteran stated that 
he underwent surgery to correct his hammertoes after entrance 
into service, but that as a result of that surgery his toes 
no longer bend.  In a June 2007 statement, the veteran, 
through his representative, argued that he would not have had 
the inservice surgery had he known that this would result.  
Essentially, the veteran seeks service connection for the 
results of the December 1984 surgical treatment of his 
hammertoes.  

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, and absent or poorly functioning parts 
or organs, will not be considered service connected unless 
the disease or injury is otherwise aggravated by service.  38 
C.F.R. § 3.306(b)(1).  The veteran's complaint of poorly 
functioning toes, due to inservice surgical treatment having 
the effect of ameliorating his pre-service hammertoes, firmly 
fits within the language of this regulation.  As such, a 
grant of service connection for the effects of this surgery 
is specifically precluded by regulation.  

Because the record fails to demonstrate that the veteran's 
hammertoes were aggravated by his service, his claim for 
service connection for this disorder must be denied.  


Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).  


GERD

Service connection for GERD was established by the rating 
decision that is the subject of this appeal.  In a subsequent 
rating decision, dated in August 2005, the RO assigned a 
rating of 10 percent to this disability, effective the first 
day after the date the veteran was separated from active 
service.  See  38 U.S.C.A. § 5110(b)(1) (2006).  

This claim for an evaluation in excess of 10 percent for 
GERD, originated from the RO decision that granted service 
connection for that disability.  The claim therefore stems 
from the initial rating assigned to this disability.  At the 
time of an initial rating, separate, or staged, ratings can 
be assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Diseases of the digestive system, particularly within the 
abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main 
by varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 
4.113 (2006).

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  38 C.F.R. § 4.114. A single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  Id. 

The veteran has been diagnosed with GERD and rated at 10 
percent disabling under the criteria for evaluating digestive 
disorders in VA's Schedule for Rating Disabilities, 
specifically, Diagnostic Codes 7399- 7346.  The first 
diagnostic code cited most closely identifies the part, or 
the system, of the body involved, in this case, the digestive 
system, and the diagnostic code that follows the hyphen 
identifies the residual condition, in this case rated similar 
to hiatal hernia.  See 38 C.F.R. § 4.27 (2006).  

38 C.F.R. § 4.114, Diagnostic Code 7346 provides a 60 percent 
rating for symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate 



anemia; or other symptom combinations productive of severe 
impairment of health. A 30 percent rating is assigned for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal arm or 
shoulder pain, productive of considerable impairment of 
health.  Id.  The current 10 percent rating is warranted when 
a veteran has two or more of the symptoms for 30 percent, but 
of less severity.  Id.  

The veteran was first diagnosed with GERD in service.  
Service medical records contain no description of symptoms of 
GERD, but only notations that his GERD was well controlled by 
medications, including, including Prilosec, Zantac, and 
Tagamet.  

In December 2004, the veteran underwent a VA examination to 
evaluate his GERD.  He reported that he was taking an unknown 
medication to control this condition and was doing well.  He 
reported sleeping on three pillows to keep his head and 
shoulders elevated and that he refrained from eating late in 
the evenings in order to give his stomach time to empty.  He 
also reported increasing symptoms after eating greasy foods.  
The examiner provided a diagnosis of GERD, well controlled by 
medication and some lifestyle changes.  This examiner 
observed that the veteran was well-developed, muscular, and 
in no acute distress.  These findings are echoed by the 
veteran's statement in a letter received in August 2005.  In 
that letter, the veteran explained "[t]he medicine works, 
but there are times that I continue to get indigestion even 
from a glass of water."

The record is absent for complaints or other evidence of 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation.  Reported symptoms are limited to 
pyrosis.  There is no mention by the veteran of substernal 
arm or shoulder pain.  Furthermore, the December 2004 VA 
medical examination report presented a picture of the veteran 
as essentially healthy, rather than suffering from 
considerable impairment of health.  

Therefore, as no competent evidence of record demonstrates 
that the criteria for a 30 percent rating under Diagnostic 
Code 7346 have been met, a rating higher than the 10 percent 
already assigned under this diagnostic code would not be 
appropriate.

The Board has considered whether a higher evaluation may be 
granted under other potentially applicable diagnostic codes.  
However, the other diagnostic codes for gastrointestinal 
diseases are not applicable to the veteran's disorder since 
they regard other conditions for which he is not service- 
connected.  

In sum, all competent medical evidence of record shows that 
the veteran's service-connected GERD does not meet the 
criteria for a rating higher than 10 percent disabling, and 
thus, his claim must be denied.  


Chondromalacia patella status post fracture of the right knee

Service connection for chondromalacia patella status post 
fracture of the right knee was established by the rating 
decision that gave rise to this appeal.  In a subsequent 
rating decision, dated in August 2005, the RO assigned a 10 
percent evaluation for this disability, effective the first 
day after the date the veteran was separated from active 
service.  See  38 U.S.C.A. § 5110(b)(1) (2006).  

This claim for an evaluation in excess of 10 percent for 
chondromalacia patella status post fracture of the right 
knee, originated from the RO decision that granted service 
connection for that disability.  The claim therefore stems 
from the initial rating assigned to this disability.  At the 
time of an initial rating, separate, or staged, ratings can 
be assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected disability, chondromalacia, 
does not have a specific diagnostic code and is rated by 
analogy under Diagnostic Code 5014, for osteomalacia.  38 
C.F.R. § 4.20 (2006).  Osteomalacia is rated based on 
limitation of motion of the joint affected as arthritis, 
degenerative.




38 C.F.R. 4.71, Diagnostic Code 5003 provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Id.  

38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 are the 
appropriate diagnostic codes for limitation of motion of the 
knee.  38 C.F.R. § 4.71a Diagnostic Code 5260 provides for a 
0 percent evaluation where flexion of the leg is limited to 
60 degrees; a 10 percent evaluation where flexion is limited 
to 45 degrees; a 20 percent evaluation where flexion is 
limited to 30 degrees; and 30 percent evaluation where 
flexion is limited to 15 degrees.  Under 38 C.F.R. § 4.71a 
Diagnostic Code 5261, a 0 percent evaluation requires 
extension of the leg limited to 5 degrees; a 10 percent 
evaluation requires extension limited to 10 degrees; a 20 
percent evaluation requires extension limited to 15 degrees; 
a 30 percent evaluation requires extension limited to 20 
degrees; a 40 percent evaluation requires extension limited 
to 30 degrees; and a 50 percent evaluation requires extension 
limited to 45 degrees.  Normal range of motion of the knee is 
from 0 degrees (full extension) to 140 degrees (full 
flexion).  38 C.F.R. § 4.71, Plate II.

Under 38 C.F.R.§ 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R.§ 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 
4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 



207-08 (1995).  Within this context, a finding of functional 
loss due to pain must be supported by adequate pathology, and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

Treatment of the veteran's right knee during service included 
a open reduction, internal fixation of the right knee in 
March 2000.  A May 2001 report from the surgeon shows that 
the veteran had complaints of pain in the anterior right 
patella.  The surgeon treated the veteran for these symptoms 
by removal of wires that had previously been placed in the 
veteran's right knee.  In April 2003, the veteran reported 
pain of the right knee and was found to have mild effusion 
and edema of the right knee but no laxity.  No other 
notations during the veteran's service address rating 
criteria applicable to this right knee disability.

In December 2004, the veteran underwent VA examination of his 
right knee.  Range of motion was measured from 0 degrees of 
extension to 130 degrees of flexion without any discomfort.  
His right knee was stable to varus and valgus stress and 
anterior drawer and Lachman's tests were negative.  The 
examiner reported that there was no muscle atrophy, no 
effusion, and no patellar tenderness.  A 13 centimeter, 
nontender, well healed scar was present over the midline of 
the right patella.  X-rays were unremarkable, other than 
showing a well healed fracture of the right patella.  The 
veteran reported that he only occasionally experienced pain 
over the patella, and then only when keeping his right knee 
flexed for over two hours.  

The veteran's right knee disability is currently rated at 10 
percent disabling under Diagnostic Code 5260.  A rating 
higher than 10 percent for limitation of flexion is not 
warranted because the veteran has not been shown to have 
flexion of the right knee limited to 45 degrees or less.  
Likewise, a separate rating for limitation of extension of 
the right knee is not warranted because the medical evidence 
shows that extension of the veteran's right knee is to 0 
degrees.  

Application of 38 C.F.R. § 4.40 and § 4.45 results in no 
higher rating in this case.  The December 2004 examiner 
reported that the veteran had no discomfort with motion, and 
that the veteran reported only occasionally experiencing 
pain, and then only when he keeps his right knee flexed for 
longer than two hours.  Given these reports it would be 
inappropriate to assign a higher or additional rating for the 
veteran's right knee disability based upon flare-ups or 
additional symptoms resulting from use of his right knee.  
Application of 38 C.F.R. § 4.59 results in no higher rating 
because this disability is already rated at 10 percent for 
limitation of motion.  

Because all evidence of record shows that the veteran has no 
instability or laxity of his right knee, a separate rating 
under Diagnostic Code 5257 is not warranted.  See VAOPGPREC 
23-97 (providing that the rule against pyramiding is not 
violated by assigning separate ratings for arthritis and 
instability of the knee, when such are indicated).  

The Board has also considered whether the veteran's scar 
warrants a separate rating.  See Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994).  This scar was found to be well healed, 
and nontender and less than 929 square centimeters.  There is 
no evidence that the scar results in any limitation of 
function.  Therefore a separate rating under 38 C.F.R. § 
4.118 Diagnostic Codes 7801, 7802, 7803, 7805, or 7806 is not 
warranted.  

Because none of the criteria for a separate or higher rating 
have been satisfied , the veteran's claim for a rating higher 
than the 10 percent already assigned for chondromalacia 
patella status post fracture of the right knee must be 
denied.  


Extraschedular consideration

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 



hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The RO considered an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral 
for extraschedular consideration was not warranted in this 
case.  The Board agrees.  The veteran has not required any 
post service periods of hospitalization for his 
chondromalacia patella status post fracture of the right knee 
or any hospitalization for his GERD.  Nor is there any 
evidence of record that these disabilities have has caused a 
marked interference with his employment.  Indeed, he suffered 
from both of these disabilities for many years during service 
but was not prevented from continuing in that career.  No 
evidence of record shows that these disabilities have caused 
any difficulty, let alone marked interference, with post-
service employment.  In the absence of evidence presenting 
exceptional circumstances, the claim is not referred for 
consideration of an extraschedular rating; the veteran's 
disability is appropriately rated under the schedular 
criteria.


Conclusion

For the reasons provided above, the preponderance of evidence 
is against the veteran's claims.  The evidence in this case 
is not so evenly balanced so as to allow 



application of the benefit-of- the-doubt rule as required by 
law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102 (2006).  


ORDER

Entitlement to service connection for bilateral hammertoes is 
denied.  

Entitlement to an evaluation in excess of 10 percent for 
gastroesophageal reflux disease (GERD), on appeal from the 
initial determination, is denied.  

Entitlement to an evaluation in excess of 10 percent for 
chondromalacia patella status post fracture of the right 
knee, on appeal from the initial determination, is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


